Per Curiam
The parties, both by briefs and oral arguments, debated before this Court the question whether the judgment of the superior court should be affirmed or reversed.
Chief Justice Bobbitt was not present and did not participate in the hearing. On the question presented, the members of the Court were equally divided, three members voting to affirm and three members voting to reverse the judgment of the superior court. This equal division requires that the judgment entered in the superior court be affirmed without becoming a precedent. Sharpe v. Pugh (decided this day) ; Parrish v. Piedmont Publishing Co., 271 N.C. 711, 157 S.E. 2d 334; James v. Rogers, 231 N.C. 668, 58 S.E. 2d 640; Gardner v. McDonald, 223 N.C. 854, 25 S.E. 2d 397; Smith v. McDowell Furniture Co., 221 N.C. 536, 19 S.E. 2d 17.
Affirmed.
Chief Justice Bobbitt not sitting.